Exhibit 10.27

 

[*] Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

This Exclusive Option Agreement (“the Agreement”) is made and effective as of
the date of last signing (the “Effective Date’) by and between the University of
Cincinnati, a state institution of higher education organized under Section 3361
of the Ohio Revised Code, having a principal place of business at Cincinnati, OH
45221, USA (hereinafter “UC”) and ARCA biopharma, Inc, a corporation having its
principal office at 8001 Arista Place, Suite 200, Broomfield, Colorado,80021 USA
(hereinafter “ARCA”).

WHEREAS, UC is the owner of certain Intellectual Property Rights and Know-How
relating to polymorphisms of the alpha2 and beta adrenergic receptors, as more
specifically described on Exhibit A hereto (the “Receptor Technology”), that is
currently licensed to CardioDx, Inc. under those certain license agreements
between CardioDx and UC dated August 15, 2004, as amended (the “Alpha2 License”)
and August 10, 2004, as amended (the “Beta License”) (collectively, the
“Receptor Licenses”).

WHEREAS, ARCA is interested in obtaining an option to exclusively license the
Receptor Technology, in the event that either or both of the Alpha2 and Beta
Licenses terminate, for whatever reason; and

WHEREAS, UC is willing to grant such option for the Receptor Technology.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1 “Know-How” shall mean, and be limited to, UC’s proprietary information which
has been created, developed, or fixed in any tangible medium of expression and
which is directly related to the use of, or desirable for the practice of, the
Intellectual Property Rights.

 

1.2 “Fields of Use” shall mean all fields.

 

1.3 “Territory” shall mean worldwide.

SECTION 2. OPTION

 

2.1

UC hereby grants ARCA an exclusive Option to license the Receptor Technology and
associated Know-How for the Fields of Use in the Territory (the “ARCA License”).
The terms of the ARCA License shall be as set forth on Exhibit B hereto. The
Option Period will begin upon the Effective Date, and shall terminate the later
of (i) one year, (ii) 30 days after written notice from UC that one or both of
the Receptor Licenses has terminated within such one year period, or (iii) 30
days after written notice from UC that all of the patents associated with one or
both of the Receptor Licenses has been removed from its respective



--------------------------------------------------------------------------------

 

license through the operation of Article 8.4 of the Receptor Licenses. In the
event that the Alpha2 and Beta Licenses do not terminate at the same time, ARCA
shall have a separate Option for each Receptor License.

 

2.2 UC shall give written notice to ARCA of the termination of either or both of
the Receptor Licenses within the one year period after the Effective Date, not
later than 30 days after termination. After receiving such notice, ARCA shall
have the remainder of the Option Period to elect to exercise the Option by
giving written notice to UC that it is electing to license the Receptor
Technology covered under either or both of the Alpha 2 and Beta Licenses. Upon
receipt of such notice by UC, the parties shall negotiate in good faith to reach
agreement on a definitive license agreement for the ARCA License, containing the
terms set forth in Exhibit B hereto, and such other provisions as would be
commercially standard.

SECTION 3. CONSIDERATION

 

3.1 As consideration for the Option granted ARCA in Section 3, ARCA will assume
[*] reasonable costs of prosecuting (i) [*] patent of the Receptor Technology IP
Portfolio which is [*], and (ii) the Receptor Technology IP Portfolio that [*].
At UC’s request, ARCA will also assume responsibility for such prosecution, by
counsel of its own selection, reasonably acceptable to UC. If it assumes
responsibility for prosecution, ARCA shall consult with UC as to the
preparation, filing, prosecution and maintenance of such patent applications and
patents and shall incorporate UC’s input with respect to patent prosecution
strategy and content of any proposed filings. To facilitate UC’s input on such
matters, ARCA shall furnish to UC copies of documents relating to any such
preparation, filing, prosecution or maintenance sufficiently in advance of the
filing thereof to permit UC’s review and ARCA’s incorporation of any comments
with respect thereto.

SECTION 4. CONFIDENTIALITY

 

4.1 In connection with this Agreement, it is acknowledged that each Party may
disclose its confidential and proprietary information to the other Party. Any
such information that is first disclosed in writing, or if first disclosed
orally is later transmitted in written form, and is labeled as “Confidential” is
referred to herein as “Confidential Information.”

 

4.2 Each Party hereto shall maintain the Confidential Information of the other
Party in confidence, and shall not disclose or otherwise communicate such
Confidential Information to others during the term of this Agreement and for a
period of three (3) years following termination, or use it for any purpose
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement, and hereby agrees to exercise every reasonable precaution to prevent
the unauthorized disclosure of such Confidential Information by any of its
directors, officers, employees, consultants or agents.

 

4.3 The provisions of section 6.2 shall not apply to any Confidential
Information disclosed hereunder which:

 

  4.3.1. either was or will be lawfully disclosed to the recipient by an
independent third party rightfully in possession of the Confidential
Information; or

 

  2 of 6  



--------------------------------------------------------------------------------

  4.3.2. is public knowledge prior to or after its disclosure other than through
acts of omission attributable to recipient; or

 

  4.3.3 was independently known to the recipient prior to receipt from the
disclosing party, as demonstrably documented in contemporaneous written records
of the recipient; or

 

  4.3.4 is required to be disclosed by any of the parties to comply with
applicable laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that such party promptly notifies the other
party so as to permit such party to take action to avoid and/or minimize the
degree or such disclosure.

SECTION 5. TERMINATION

 

5.1 UC may terminate this Option Agreement upon thirty (30) days prior written
notice if ARCA is in default of any of its obligations under this Agreement, if
such default shall continue after such 30-day period, or is incapable of being
cured within such 30 day period. UC may terminate this Option Agreement by
written notice if ARCA dissolves, liquidates, ceases to carry on business,
commits any act of bankruptcy, becomes insolvent, is unable to pay its debts as
they become due, files a petition under any bankruptcy or insolvency act, or has
any such petition filed against it which is not dismissed within sixty
(60) days. ARCA may terminate this Option Agreement at any time upon thirty
(30) days prior written notice to UC; in such event, ARCA shall pay UC any
amounts due through the end of such 30-day notice period.

SECTION 6. GENERAL

 

6.1 Assignment: ARCA may not assign its rights in this Agreement without written
consent of UC, which shall not be unreasonably withheld.

 

6.2 Communications to Company concerning this Agreement should be addressed to:

ARCA biopharma, Inc.

8001 Arista Place, Suite 200

Broomfield, CO 80021

Fax: 720-208-9261

Attn: Chief Executive Officer

 

6.3 Communications to UC concerning this Agreement should be addressed to:

Director of Intellectual Property

University of Cincinnati

Office of Intellectual Property

51 Goodman Dr., Suite 240

PO Box 210829

Cincinnati, OH 45221-0829

Fax: 513-558-2296

 

  3 of 6  



--------------------------------------------------------------------------------

6.4 Merger and Modification of Agreement: The terms and provisions contained in
this Agreement constitute the entire Agreement between the parties and shall
supersede all previous communications, representations, agreements or
understandings, either oral or written, between the parties hereto with respect
to the subject matter hereof, and no agreement or understanding varying or
extending this Agreement will be binding upon either party hereto, unless in
writing which specifically refers to this Agreement, signed by duly authorized
officers or representatives of the respective parties, and the provisions of
this Agreement not specifically amended thereby shall remain in full force and
effect according to their terms.

 

6.5 Severability: The provisions and clauses of this Agreement are severable,
and in the event that any provision or clause is determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability will not in any way affect the validity or enforceability of
the remaining provisions and clauses hereof.

 

6.6 Scope: This Agreement does not establish a joint venture, agency or
partnership between the Parties, nor create an employer - employee relationship.

 

6.7 Preservation of Immunity: The Parties agree that nothing in this Agreement
is intended or shall be construed as a waiver, either express or implied, of any
of the immunities, rights, benefits, defenses or protections provided to UC
under governmental or sovereign immunity laws from time to time applicable to
UC, including, without limitation the Eleventh Amendment to the United States
Constitution.

 

6.8 Headings: Headings are included herein for convenience only and shall not be
used to construe this Agreement.

IN WITNESS WHEREOF the parties hereto have caused this Agreement, which is
effective on the date of the last to sign below, to be executed in duplicate by
their respective duly authorized officers.

 

UC:     ARCA: By:  

/s/ Geoffrey Pinski

    By:  

/s/ Christopher D. Ozeroff

Name:  

Geoffrey Pinski

    Name:  

Christopher D. Ozeroff

Title:  

Associate Director

    Title:  

Executive Vice President

Date:  

December 2, 2009

    Date:  

December 2, 2009

 

  4 of 6  



--------------------------------------------------------------------------------

Exhibit A

RECEPTOR TECHNOLOGY

The Receptor Technology consists of the following Alpha 2c, Beta and Combination
Patent Rights and associated Know-How:

Alpha2c Patent Rights means Invention Disclosure number 100-012, entitled “a 2a
and “a 2c adrenergic receptor polymorphisms”; Invention disclosure number
100-061, entitled “a 2b adrenergic receptor polymorphisms”; U.S. Patent
Application Serial Number 60/409,167 filed September 9, 2002, U.S. Patent
Application Serial Number 10/638,714 filed on August 11, 2003, U.S. Patent
Application Serial Number 09/692,077 filed October 19, 2000, and Patent
Application 10/001,073 filed November 1, 2001, U.S. Patent Application Serial
Number 11/232,805 filed September 22, 2005, PCT Patent Application Number
PCT/US/0112575, filed April 17, 2001; “Polymorphisms and Haplotypes of the
Alpha2C Adrenergic Receptor Gene”; U.S. Patent Application Serial Number
60/583,846, filed June 29, 2004; U.S. Patent Application Serial Number
11/571,151, filed December 21, 2006; European Patent Application Number
57891517, filed June 29, 2005, PCT Patent Application Number PCT/US/2005023293
filed June 29, 2005; any letters patent issued thereon, and any foreign
counterparts thereof, as well as all continuations, continuations-in-part,
divisions, and renewals thereof, all patents which may be granted thereon, and
all or reissues, reexaminations, extension, patents of additions and patents of
importation thereof.

Beta Patent Rights means Invention Disclosure number 97-031, entitled
“b-adrenergic receptor polymorphisms”; Invention Disclosure number 103-048,
entitled “b 1-adrenergic Receptor Polymorphisms Predict Response to Carvedilol
in Heart Failure;” U.S. Patent 6,498,009 and U.S. Patent Application Serial
Number 60/502,837, filed September 12, 2003, Canadian Patent Application Serial
Number 2,305,675, filed October 9, 1998, PCT Patent Application Number
PCT/US/98/21227 filed October 9, 1998; “Methods for Diagnosis, Prediction and
Treatment of Heart Failure and Other Cardiac Conditions Based on
Beta1-Adrenergic Receptor Polymorphisms”, U.S. Patent Application Serial Number
10/941,063 filed September 13, 2004; “Methods for Risk Assessment, Survival
Prediction and Treatment of Heart Failure and Other Conditions Based on
Adrenergic Receptor Polymorphisms”; Australian Patent Application Number
2004272102, filed September 13, 2004, Canadian Patent Application Number
2,538,222, filed September 13, 2004, European Patent Application Number
48161814, filed September 13, 2004, PCT Patent Application Number
PCT/US/2004029838, any letters patent issued thereon, and any foreign
counterparts thereof, as well as all continuations, continuations-in-part,
divisions, and renewals thereof, all patents which may be granted thereon, and
all or reissues, reexaminations, extensions, patents of additions and patents of
importation thereof.

Combination Patent Rights means “Methods for Cardiovascular Disease Assessment
in an Individual”; U.S. Patent Application Serial Number 10/527,263, filed
March 9, 2005, Canadian Patent Application Number 2498329, filed September 9,
2003, European Patent Application Number 37946662, filed September 9, 2003,
Japanese Patent Application Number 2004534771, filed September 9, 2003; and PCT
Patent Application Number PCT/US/0328135, filed September 9, 2003, any letters
patent issued thereon, and any foreign counterparts thereof, as well as all
continuations, continuations-in-part, divisions, and renewals thereof, all
patents which may be granted thereon, and all or reissues, reexaminations,
extensions, patents of additions and patents of importation thereof.

 

  5 of 6  



--------------------------------------------------------------------------------

Exhibit B

The terms of the ARCA License shall include the following:

[*]

 

[*] Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  6 of 6  